      Case 1:17-cv-04797-RA Document 112 Filed 08/05/21 Page 1 of 1
                                                  USDC-SDNY
                                                  DOCUMENT
                                                  ELECTRONICALLY
                                                  FILED
UNITED STATES DISTRICT COURT
                                                  DOC#:
SOUTHERN DISTRICT OF NEW YORK
                                                  DATE FILED: 8/5/2021
----------------------------------- X
OLAECHEA,

                                   Plaintiff,

         V.                                                                 ORDER

CITY OF NEW YORK, ET AL,                                         Case No.: 17-CV-4797 (RA)

                                   Defendant.

----------------------------------- X

RONNIE ABRAMS, United States District Judge:

         After an eight-day trial, a jury found in favor of Plaintiff. The Clerk of Court is

respectfully directed to upload to ECF the Court Exhibits from trial, each of which is attached to

this Order:

         Court Exhibit 1:       Voir Dire Questionnaire
         Court Exhibit 2:       Jury Note
         Court Exhibit 3:       Jury Draft Charge
         Court Exhibit 4:       Jury Charge
         Court Exhibit 5:       Jury Note
         Court Exhibit 6:       Jury Note
         Court Exhibit 7:       Jury Note
         Court Exhibit 8:       Jury Note
         Court Exhibit 9:       Verdict Form

SO ORDERED.
Dated:        August 5, 2021
              New York, New York

                                                    Ronh1     rams
                                                    United States District Judge
